FILED
                              NOT FOR PUBLICATION                              JAN 19 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ELSA VILLALOBOS GARCIA,                           No. 08-74622

                Petitioner,                        Agency No. A097-361-208

    v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                           **
                              Submitted January 11, 2010


Before: BEEZER, TROTT, and BYBEE, Circuit Judges.

         Elsa Villalobos Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from the

Immigration judge’s decision denying her application for cancellation of removal.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
         The BIA determined that petitioner is ineligible for cancellation of removal

because she lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(1)(d); Molina-

Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002). Petitioner alleged that the

qualifying relative provision of 8 U.S.C. § 1229b(b)(1)(D) violates the Equal

Protection Clause because there is no rational basis for distinguishing between

aliens who have qualifying relatives and those who do not for purposes of

cancellation of removal relief. Petitioner’s challenge to the constitutionality of the

statute is foreclosed. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th

Cir. 2003) (holding that placing aliens in removal, rather than deportation,

proceedings does not by itself amount to a due process violation); Hernandez-

Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir. 2002) (no equal protection

violation arising from placing aliens in removal rather than deportation

proceedings).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                   08-74622